COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-230-CV


CITY OF CELINA AND CITY OF PILOT POINT                              APPELLANTS


                                           V.

CITY OF PILOT POINT AND                                               APPELLEES
TALLEY RANCH MANAGEMENT, LTD.
AND CITY OF CELINA AND TALLEY
RANCH MANAGEMENT, LTD.
                            ----------

           FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                        ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      We have considered “Cross-Appellant’s Motion To Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal of the City of Pilot Point, appellant. See Tex. R. App. P. 42.1(a)(1),

43.2(f). This case shall hereafter be styled “City of Celina v. City of Pilot Point

and Talley Ranch Management, Ltd.”




      1
          … See Tex. R. App. P. 47.4.
      Costs of the appeal of City of Pilot Point, appellant, versus City of Celina

and Talley Ranch Management, Ltd., appellees, shall be taxed against the party

incurring the same, for which let execution issue.


                                                  PER CURIAM


PANEL: DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: September 25, 2008




                                        2